Citation Nr: 1023104	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-19 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis. 

2.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected posttraumatic stress 
disorder (PTSD).  

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected peripheral neuropathy of the 
right lower extremity.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected peripheral neuropathy of the 
left lower extremity.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected peripheral neuropathy of the 
right upper extremity.  

6.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected peripheral neuropathy of the 
left upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated January 2005 and April 
2008 from the Department of Veterans Affairs (VA) Regional 
Office (RO) above.  

The claim of entitlement to service connection for asbestosis 
was previously remanded in June 2008 for additional 
evidentiary development to be conducted, to include obtaining 
outstanding private medical records and a VA medical opinion.  
All requested development has been conducted and the claim 
has been returned to the Board for adjudication.

However, as discussed below, an additional remand is required 
as to all issues on appeal.  As such, the appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further 
action is required on the part of the Veteran.  


REMAND

As reflected on the first page of this decision, this appeal 
contains multiple issues for which the Veteran submitted 
separate substantive appeals via VA Form 9.  On his December 
2006 substantive appeal, which addressed his claim of service 
connection for asbestosis, the Veteran indicated that he 
wanted a Board hearing at the Central Office in Washington, 
DC.  On his September 2009 substantive appeal, which 
addressed his claims for an increased rating for service-
connected PTSD and peripheral neuropathy affecting his upper 
and lower extremities, the Veteran indicated that he did not 
want a Board hearing.  

The Veteran has not been afforded a Board hearing in 
conjunction with any claim on appeal.  However, the Veteran 
recently submitted a statement to the Board requesting a 
video conference hearing at the local RO.  See June 2010 
statement from the Veteran.  Because the Veteran did not 
identify which issues he wishes to discuss at the hearing, 
the Board will resolve all doubt in favor of the Veteran and 
find that his statement is a request for a hearing as to all 
issues currently on appeal.  

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the Veteran an opportunity for the requested hearing.  
Therefore, a remand is required for the scheduling of a video 
conference hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(a), (e) (2009).  

In view of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

Schedule the Veteran for a video 
conference hearing at the RO, in 
accordance with the procedures set forth 
at 38 C.F.R. § 20.700(a), (e), 20.704(a) 
(2009), as the docket permits, in the 
order that the request was received.   

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


